 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 1 of 15 PageID #: 33




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION
________________________________________________
                                                 )
U.S. SECURITIES AND EXCHANGE COMMISSION, )
                                                 )
       Plaintiff,                                )
                                                 ) Civil Action No.:
v.                                               ) 4:20-cv-00737-SDJ
                                                 )
SEBASTIAN SILEA, CHRISTIAN KRANENBERG, )           JURY TRIAL DEMANDED
AND KS CARTEL LLC,                               )
                                                )
       Defendants.                              )
________________________________________________)

                               FIRST AMENDED COMPLAINT

       Plaintiff United States Securities and Exchange Commission (the “Commission”), pursuant

to Fed. R. Civ. P. 15(a)(1), files this First Amended Complaint and alleges:

                                 NATURE OF THE ACTION

       1.      From approximately 2017 through at least January 2020, Defendants Sebastian

Silea and Christian Kranenberg fraudulently raised over $1.1 million from at least 46 investors by

offering unregistered securities in the form of membership units in KS Cartel LLC (“KS Cartel”),

an entity that Silea and Kranenberg formed and controlled (collectively, Silea, Kranenberg, and

KS Cartel are “Defendants”).

       2.      Silea and Kranenberg, who held themselves out to prospective investors as “highly

qualified business and industry professionals,” represented that proceeds from the KS Cartel

offering would be used, at the investor’s election, either to day-trade funds pooled from multiple

investors through a so-called “mutual fund” or to manage separate “private stock portfolios” for

individual investors. Silea and Kranenberg also guaranteed that investors would not lose more
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 2 of 15 PageID #: 34




than 50 percent of their initial investments and claimed that investors should expect 20-30 percent

returns per month.

       3.      In fact, Defendants used only a fraction of the invested funds for trading. They

used most of the invested funds for undisclosed personal expenditures and for payments of

purported “profits” to investors on their investments in KS Cartel. The “profit” payments were

sourced not from any gains in trading, but from money others invested in KS Cartel. To further

their deceit, Silea and Kranenberg fabricated and disseminated to investors bogus account

statements that purported to show that the distributions to investors were “profits.”

       4.      And, Silea and Kranenberg were neither highly qualified nor industry professionals.

They were 20-year-olds who had no financial industry experience or track record in securities

trading. They had no basis to project the claimed returns (which they failed to deliver), and their

promise of downside protection (which they took no steps to achieve) was illusory. The trading

conducted by Silea and Kranenberg was unprofitable.

       5.      Ultimately, Silea and Kranenberg squandered most of the investor funds on

unprofitable trading, personal expenditures, and payments of fictitious profits to investors that

served only to perpetuate their fraud.

       6.      Through their actions, Defendants violated, and unless enjoined will continue to

violate, the antifraud and securities-registration provisions of the federal securities laws, namely

Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and

Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and Sections 5(a), 5(c), and 17(a) of the Securities

Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a), 77e(c), and 77q(a)].




                                                 2
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 3 of 15 PageID #: 35




          7.    To protect the public from further fraudulent activity, the SEC brings this action

against Defendants and seeks: (a) permanent injunctive relief, (b) disgorgement of ill-gotten gains,

plus prejudgment interest, and (c) civil penalties.

                                          DEFENDANTS

          8.    Christian Kranenberg, age 22, resides in Waco, Texas. Kranenberg is Chief

Executive Officer (“CEO”), equity owner, and one of two managing members of KS Cartel. Prior

to forming KS Cartel, Kranenberg was a student at a community college in Frisco, Texas. At all

relevant times, Kranenberg controlled KS Cartel.

          9.    Sebastian Silea, age 22, resides in Waco, Texas, and resided in Frisco, Texas

during the relevant time period. Silea is Vice President, Chief Financial Officer (“CFO”), equity

owner, and one of two managing members of KS Cartel. Prior to forming KS Cartel, Silea was a

university student in Waco, Texas for one semester. At all relevant times, Silea controlled KS

Cartel.

          10.   KS Cartel is a limited liability company formed in Texas. At all relevant times, its

principal place of business was Waco, Texas. At all relevant times, Silea and Kranenberg

controlled KS Cartel and were the only persons to exercise such control.

                                 JURISDICTION AND VENUE

          11.   The Commission brings this action pursuant to authority conferred upon it by

Sections 20(b) and 20(d) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t(b) and

77t(d)] and Sections 21(d) and 21(e) of the Securities Exchange Act of 1934 (“Exchange Act”)

[15 U.S.C. § 78u(d) and 78(u)(e)].

          12.   The Defendants offered and sold membership units in KS Cartel to investors. These

membership units are investment contracts, which are securities under Section 2(a)(1) of the



                                                  3
     Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 4 of 15 PageID #: 36




Securities Act [15 U.S.C. § 77b] and Section 3(a)(10) of the Exchange Act [15 U.S.C. § 78c].

Further, the Defendants represented that they would use investor funds to trade stocks, which are

expressly identified as securities under Section 2(a)(1) of the Securities Act and Section 3(a)(10)

of the Exchange Act.

         13.   This Court has jurisdiction over this action pursuant to Section 22(a) of the

Securities Act [15 US.C. § 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15

U.S.C. §§ 78u(d), (e), and 78aa].

         14.   In connection with the conduct described in this First Amended Complaint

(“Complaint”), Defendants, directly or indirectly, made use of the mails or the means or

instruments of transportation or communication in interstate commerce.

         15.   Venue is proper in this District because Silea resided in this District during the

relevant time period and at least some of the investors in KS Cartel reside in this District. Further,

acts, transactions, and courses of business constituting violations of the securities laws alleged in

this Complaint occurred within this District, including but not limited to solicitations of investors

(by marketing materials, telephone, and in-person) and acceptance of investment proceeds.

                                    FACTUAL ALLEGATIONS

I.       Silea and Kranenberg Form KS Cartel and Offer its Membership Units to Investors

         16.   Silea and Kranenberg are longtime friends who grew up together in Collin County,

Texas. In late 2016, Silea attended a university in Waco, Texas and Kranenberg attended a

community college in Frisco, Texas. In or about late 2016 or early 2017, Silea and Kranenberg

decided to pool their savings from part-time jobs, as well as an inheritance that Kranenberg had

recently received, to day-trade stocks.




                                                  4
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 5 of 15 PageID #: 37




       17.     In or around mid-2017, Silea and Kranenberg decided to raise money from

investors to day-trade. In July 2017, they formed KS Cartel as the vehicle through which they

would raise money from investors and conduct day-trading activities. Silea and Kranenberg each

decided to pursue the KS Cartel business full-time.

       18.     To offer membership units in KS Cartel to prospective investors, Silea drafted a

Confidential Private Offering Memorandum (the “PPM”) based on a template he located through

an internet search. Kranenberg reviewed the PPM, approved of its use to solicit investors, and

signed (as managing member) the KS Cartel limited liability company operating agreement

attached as an exhibit to the PPM. Silea also signed the KS Cartel limited liability company

operating agreement.

       19.     Defendants used the PPM to market to investors an opportunity to invest in an

offering of membership units of KS Cartel. The offering sought to raise a minimum of $1 million,

with each membership unit priced at $1,000. According to the PPM, KS Cartel would use the

proceeds from the offering to trade securities and would split any profits from the trading with

investors, with the precise profit split to be negotiated with each investor.

       20.     Silea and Kranenberg solicited and offered KS Cartel membership units to friends,

family, and persons with whom they had no prior relationships. Silea and Kranenberg used a

LinkedIn page to promote KS Cartel’s business and to correspond with and solicit prospective

investors. Silea also solicited investors by, among other methods, handing out KS Cartel business

cards to complete strangers, at least one of whom ultimately invested in the offering.

       21.     Silea and Kranenberg met with prospective investors, sometimes together and at

other times separately. During these meetings, Silea and Kranenberg discussed with investors the

terms of the investment, projected returns, and their purported track record in day-trading stocks.



                                                  5
  Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 6 of 15 PageID #: 38




       22.     In sum, Silea and Kranenberg used these meetings and other means described above

to offer and sell KS Cartel membership units to investors. The membership units KS Cartel offered

were not registered with the Commission.

       23.     While some investors invested relatively small amounts, others invested tens of

thousands of dollars.     Some of the investors in the KS Cartel offering lacked financial

sophistication, and neither Silea nor Kranenberg took reasonable steps to verify that the investors

in the KS Cartel offering were accredited investors.

       24.     To facilitate KS Cartel’s business, Silea and Kranenberg opened – and had access

to and control over – bank accounts for KS Cartel and brokerage accounts for KS Cartel and

Kranenberg.    Despite opening a brokerage account in the name of KS Cartel, Defendants

conducted the majority of the securities trading on behalf of investors through Kranenberg’s

personal brokerage accounts. While Silea was primarily responsible for KS Cartel’s trading,

Kranenberg traded as well.

II.    The Defendants Market and Operate KS Cartel in Deceitful Ways

       25.     As detailed below, Defendants deceived investors at every turn. They solicited

investments based on false statements and baseless projections, used investors’ funds as their

personal piggy bank and to perpetuate the fraud on investors, and misled investors to believe that

their investments were profitable.

       A.      Deceitful Marketing of the KS Cartel Offering

       26.      To lure investors to invest in KS Cartel, the PPM stated that Silea and Kranenberg

had “expertise” that gave KS Cartel a competitive advantage and that they were “highly qualified

business and industry professionals.” These statements were false because Silea and Kranenberg

had no cognizable expertise in trading securities, were not highly qualified in this field, and were



                                                 6
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 7 of 15 PageID #: 39




not industry professionals. In fact, Silea and Kranenberg held no degrees, certifications, or licenses

in the financial services field. They withdrew from college to focus on KS Cartel full-time, and

their prior jobs were as a waiter and a pizza delivery person, neither of which provided financial-

services or investment-related experience.

       27.     In marketing the KS Cartel offering, Silea told several investors that he had an

excellent trading history. This statement was false because Silea’s trading had been unprofitable.

       28.     Defendants offered investors a choice of two trading strategies that KS Cartel

would pursue for investors using proceeds from the offering. The first option was what Defendants

called a “mutual fund of clientele funds.” As Silea and Kranenberg verbally represented to

prospective investors, “mutual fund of clientele funds” referred to pooling funds together from all

investors and deploying these funds in a day-trading strategy. The second option was what

Defendants called a “private stock portfolio funded for an individual (client) who does not want to

take part of the mutual fund.” According to Silea and Kranenberg’s statements to investors,

“private stock portfolio” referred to segregated investor accounts in which KS Cartel would deploy

a long-term “buy and hold” trading strategy with respect to specific equity securities.

       29.     Defendants – through the PPM and in conversations with investors –

misrepresented the trading strategies available to investors. In fact, when investors chose the

“private stock portfolio” option, Defendants neither segregated the investor funds nor executed a

“buy and hold” trading strategy. Instead, Silea and Kranenberg caused KS Cartel to comingle

funds of investors who chose the “private stock portfolio” option with funds from investors who

chose to participate in the “mutual fund” day-trading strategy, and pursued only the day-trading

strategy for the “private stock portfolio” investors.




                                                  7
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 8 of 15 PageID #: 40




       30.     The PPM also touted targeted growth rates for the two trading strategies that were

baseless and unsupported. The PPM projected astounding growth rates of 20 percent per month

for the “mutual fund” investment option and 30 percent per month for the “private stock portfolio

option.” These projections were materially misleading because Defendants lacked any reasonable

basis to project such returns. Silea’s trading on behalf of himself and Kranenberg prior to

accepting investors’ money for KS Cartel was unprofitable, and Silea’s trading on behalf of KS

Cartel also had been unprofitable during the time that Silea and Kranenberg distributed the PPM

to prospective investors.

       31.     The PPM also misrepresented that investors would enjoy the protection of a “safety

net” that guaranteed that investors would see a return of at least 50 percent of their principal

investments. However, Silea and Kranenberg lacked any reasonable basis to guarantee that

investors’ losses could be limited to 50 percent of their principal investments and, further, they

took no actions consistent with such a guarantee. During the time period that Silea and Kranenberg

distributed the PPM to prospective investors and while operating KS Cartel, the Defendants made

no provisions for a 50 percent “safety net.” For example, Silea and Kranenberg did not cause KS

Cartel to set aside any funds to satisfy any part of the “safety net” obligation, did not hedge their

trading, and did not take out any form of insurance. As Silea put it, Defendants’ only plan to

ensure the 50 percent “safety net” was “not making bad investments.” Ultimately, many investors

have lost more than 50 percent of their initial investments.

       32.     Further, the PPM misrepresented how proceeds from the offering would be used.

The PPM stated that the offering proceeds would be used to trade in securities based on the

strategies that investors selected. This statement was false, or at the very least materially

misleading, because, as described in more detail below, Defendants used much of the offering



                                                 8
  Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 9 of 15 PageID #: 41




proceeds for uses other than trading, including personal expenses and payments of purported

“profits” to investors.

       33.     From July 2017 through January 2020, Silea and Kranenberg raised at least $1.1

million by selling KS Cartel membership units to at least 46 investors across at least five states.

       B.      Deceitful Operation of KS Cartel

       34.     Silea and Kranenberg fraudulently operated KS Cartel in at least two ways: first,

by using proceeds of the offering in a manner contrary to representations that they made verbally

to investors and in the PPM, and second – and relatedly – by deceiving investors about the

performance and profitability of the trading (and by extension, their investments) and the source

and nature of purported profits that KS Cartel paid to investors.

       35.     The PPM represented that KS Cartel would transfer the funds invested through the

offering to a KS Cartel brokerage account to be traded in accordance with the described trading

strategies. This statement was false, misleading, and contrary to how Silea and Kranenberg

actually operated KS Cartel.

       36.     At all relevant times, including during the time period that Silea and Kranenberg

distributed the PPM to prospective investors, KS Cartel diverted a substantial majority of the

offering proceeds to pay Silea and Kranenberg’s personal expenditures and to make distributions

of purported “profits” to investors.

       37.     The PPM represented that Silea and Kranenberg would each receive a salary of

$12,000 per year, paid monthly. Yet, Silea and Kranenberg used at least $175,000 of the offering

proceeds for personal expenses incurred over just 18 months. These personal expenses, which

were charged by both Silea and Kranenberg, included, among other things, purchase of a luxury




                                                 9
    Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 10 of 15 PageID #: 42




car, payments for rent and utilities of Kranenberg’s apartment, and retail and department store

purchases.

        38.      The PPM disclosed that Silea and Kranenberg could increase their salary based on

materialization of certain business conditions. However, none of the conditions permitting an

increase in salaries ever materialized.

        39.      Further, Silea and Kranenberg withdrew in cash nearly $360,000 of investor funds

from the KS Cartel bank account. On information and belief, 1 little, if any, of this money was

used to trade or for other KS Cartel business purposes.

        40.      In fact, KS Cartel transferred only approximately one-third of the offering proceeds

to brokerage accounts, and even of those funds, KS Cartel used only a fraction for trading

securities.

        41.      The securities trading in which KS Cartel did engage generated losses, not profits.

        42.      In addition to misusing investor funds for personal purchases and non-business-

related cash withdrawals, KS Cartel used just over half of the offering proceeds (approximately

$572,000) to pay purported “profits” (returns) to investors. That is, KS Cartel used money invested

by some investors to pay fictitious “profits” to other investors.

        43.      Receiving these “profit” payments led investors to believe that KS Cartel was

trading profitably and that their investments in KS Cartel were earning a return based on that

trading success. Indeed, the PPM represented that KS Cartel would distribute to investors “profit”

from the securities trading activity based on a split negotiated with each client. In reality, and as

alleged above, holders of membership units of KS Cartel did not actually earn any returns on their

investments, as KS Cartel’s trading was unprofitable and much of the offering proceeds were in


1
  During the Commission’s underlying investigation that preceded the filing of this lawsuit, Defendants refused to
produce documents in response to subpoenas and otherwise attempted to obstruct the Commission’s investigation.

                                                       10
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 11 of 15 PageID #: 43




any event diverted toward uses that could not have generated any return for investors and, in fact,

were squandered.

       44.     To deceive investors and perpetuate their fraud, Defendants provided fictitious

account balances to at least certain investors. KS Cartel, through Silea and Kranenberg, provided

this information to investors through email correspondence, text messages, and through a portal

on the KS Cartel website made accessible to investors. The account balances that the Defendants

provided reflected that the investors’ investments were performing profitably. This was false, as

the securities trading generated losses and much of the offering proceeds were diverted toward

uses that could not have generated returns.

                                     CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
        Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule
                          10b-5 thereunder [17 C.F.R. § 240.10b-5]

                                      Against All Defendants

       45.     Plaintiff re-alleges and incorporates paragraphs 1 through 44 of this Complaint by

reference as if set forth verbatim in this Claim.

       46.     By engaging in the acts and conduct alleged herein, Defendants, directly or

indirectly, singly or in concert with others, in connection with the purchase or sale of securities,

by use of the means or instrumentalities of interstate commerce, or by use of the mails, or of any

facility of any national securities exchange, knowingly or severely recklessly:

               a. employed devices, schemes, and artifices to defraud; and/or

               b. made untrue statements of material facts, or omitted to state material facts

                   necessary in order to make the statements made, in light of the circumstances

                   under which they were made, not misleading; and/or



                                                    11
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 12 of 15 PageID #: 44




                 c. engaged in acts, practices, and courses of business which operated as a fraud or

                    deceit upon purchasers, prospective purchasers, and other persons.

       47.       By reason of the foregoing, Defendants violated, and unless enjoined will continue

to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17

C.F.R. §§ 240.10b-5].

                                SECOND CLAIM FOR RELIEF
               Violations of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]

                                         Against All Defendants

       48.       Plaintiff re-alleges and incorporates paragraphs 1 through 44 of this Complaint by

reference as if set forth verbatim in this Claim.

       49.       By engaging in the acts and conduct alleged herein, Defendants, directly or

indirectly, singly or in concert with others, in the offer and sale of securities, by use of the means

or instruments of transportation or communication in interstate commerce or by the use of the

mails, have:

                 a. knowingly or with severe recklessness employed a device, scheme, or artifice

                    to defraud; and/or

                 b. knowingly, recklessly, or negligently obtained money or property by means of

                    an untrue statement of a material fact or an omission to state a material fact

                    necessary in order to make the statements made, in light of the circumstances

                    under which they were made, not misleading; and/or

                 c. knowingly, recklessly, or negligently engaged in transactions, practices, or

                    courses of business which operated or would operate as a fraud or deceit upon

                    the purchaser.




                                                    12
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 13 of 15 PageID #: 45




       50.     By reason of the foregoing, Defendants have violated and, unless enjoined will

continue to violate, Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

                               THIRD CLAIM FOR RELIEF
     Violations of Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) & (c)]

                                      Against All Defendants

       51.     Plaintiff re-alleges and incorporates paragraphs 1 through 44 of this Complaint by

reference as if set forth verbatim in this Claim.

       52.     By engaging in the conduct described herein, Defendants, directly or indirectly,

singly or in concert with others:

               a. made use of the means or instruments of transportation or communication in

                   interstate commerce or of the mails to sell, through the use or medium of written

                   contracts, offering documents, prospectus, oral and written statements, or

                   otherwise, securities as to which no registration statement was in effect; and/or

               b. made use of means or instruments of transportation or communication in

                   interstate commerce or of the mails to offer to sell, through the use or medium

                   of written contracts, offering documents, prospectus, oral and written

                   statements, or otherwise, securities as to which no registration statement had

                   been filed.

       53.     By engaging in the conduct described above, Defendants have violated, and unless

enjoined will continue to violate, Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a)

and (c)].

                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court enter a judgment:




                                                    13
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 14 of 15 PageID #: 46




       1.      Permanently enjoining the Defendants from violating Sections 5(a), 5(c), and 17(a)

of the Securities Act [15 U.S.C. §§ 77e(a) and (c) and 77q(a)] and Section 10(b) of the Exchange

Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];

       2.      Permanently enjoining Defendants from directly or indirectly, including but not

limited to, through any entity owned or controlled by Defendants, participating in the issuance,

purchase, offer, or sale of any security; provided, however, that such injunction shall not prevent

Defendants Silea and Kranenberg from purchasing or selling securities for their own personal

accounts;

       3.      Ordering the Defendants, jointly and severally, to disgorge ill-gotten gains as a

result of the violations alleged herein, plus prejudgment interest on those amounts;

       4.      Imposing civil penalties against the Defendants pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §

78u(d)(3)] for violations of the federal securities laws as alleged herein; and

       5.      Imposing such other and further relief as the Commission may show itself entitled.

Dated: November 5, 2020                       Respectfully submitted,

                                              s/Nikolay V. Vydashenko
                                              Nikolay V. Vydashenko
                                              Texas Bar No. 24057029
                                              United States Securities and Exchange Commission
                                              Fort Worth Regional Office
                                              801 Cherry Street, Suite 1900
                                              Fort Worth, Texas 76102
                                              (817) 900-2638 (phone)
                                              (817) 978-4927 (facsimile)
                                              vydashenkon@sec.gov

                                              ATTORNEY FOR PLAINTIFF UNITED STATES
                                              SECURITIES AND EXCHANGE COMMISSION




                                                 14
 Case 4:20-cv-00737-SDJ Document 9 Filed 11/05/20 Page 15 of 15 PageID #: 47




                                     CERTIFICATE OF SERVICE

       I affirm that on November 5, 2020, I caused the foregoing First Amended Complaint to be

electronically filed with the Clerk of the Court for the Eastern District of Texas, Sherman Division,

by using the CM/ECF system which will send a notice of electronic filing to all CM/ECF

participants. I further certify that on November 5, 2020, I caused the foregoing to be served by

U.S. Mail and email to:

Jessica B. Magee
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Jessica.Magee@tklaw.com

                                              s/Nikolay V. Vydashenko
                                              Nikolay V. Vydashenko
